Title: To Thomas Jefferson from William Short, 27 July 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague July 27. 1792

I had the honor of writing to you by the last post inclosing the gazettes of Leyden to go by the packet, as well also this letter if it arrives in time in London—it contains also two of the same gazettes. That of to day affirms the object of Mr. Jenkinson’s voyage with more positiveness than the general opinion seems to warrant. Whatever may be the future intentions of England, there seems as yet to be no symptom of her deviating from a passive neutrality. Two persons of eminence from this country have also gone to Coblence, some suppose on public business, others say, merely to compliment the Duke of Brunswic on the part of the Prince and Princess. I should mention that I was misinformed as to the States-general having refused to answer the French Prince’s letter as mentioned in my last. I have since seen the letter—they disavow having ever taken the interest in their affairs communicated by M. de Walderen—and refuse to set at liberty their agent confined at Amsterdam at the requisition of the minister of France.
You will see in the Leyden gazettes the present state of the enemies of France as communicated to the assembly by the minister of foreign affairs. You will probably have recieved this report complete earlier from M. Morris. The same gazette will shew you the report of the committee as to M. de la fayette’s petition. A report here circulates to-day of his being dangerously ill in his camp—some say the effect of a fever—others affirm that he has fought, in a duel, the ex-minister Dumouriez and has been wounded. His situation is painful and distressing beyond measure, whether this be true or false.
The King of Prussia’s declaration against France arrived here yesterday. I have not yet seen it; but a person who read it informs me it runs on the same heads with that of the Emperor but is more full. You will of course have received from Paris their invitation to the court of Denmark (which states also the griefs against France and their views) and the answer of that court.
Two parties already shew themselves clearly as I learn in Paris—one for moving with the assembly and the King southwardly—the other for keeping the King at Paris. There will perhaps be a struggle betwixt them. The enemy as soon as they enter France will necessarily try to get the King into their hands. I cannot be without my fears for his personal safety in this contention. I have the honor to be with perfect respect, Dear Sir, your most obedt. & most humble servant

W Short

 